Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 9 December 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Philadelphia December the 9th 1780
                        
                        You will be surpris’d to hear that other vessels are arriv’d from France, and that we have not receiv’d by
                            them any public nor private dispatchesall the pacquets were on board the Ariel who was
                            dismasted in the storm and put back into L’orient—Mr de Vauban who was intrusted with these letters thought it not
                            advisable for himself or his pacquets to come on board of Merchant vessels and very foolishly rode back to Versailles—how
                            disappointed and displeas’d I have been with the account, you may easely guess—I have made myself certain that since the
                            letter receive’d in the same time as mine, no other public dispatch is arriv’d in the Minister’s hands.
                        But I have receiv’d by these vessels an intelligence which both on private and public accounts makes me
                            extremely happy—the Marquis de Castries whom I have some times mention’d to you as a man of great worth and my intimate
                            friend has been made Minister of the Navy—I told you my opinion of Mr de Sartine, and you may see that we are greatly
                            benefited by the alteration—Mr Sartine was an honest man, and good enough to other purposes but entirely unfitt for such
                            a departement—Marquis de Castries is the very man I had often mentionn’d as the object of my wishes—I am going to write to
                            him a confidential letter—relating to money, ships &c. The vessels left France about forty days ago, and as the
                            appointment was recent, I hope Marquis de Castries will soon send us intelligences—the more so as his son is the friend I
                            some times spoke you of as being in this French Army—Marquis de Castries is very intimate with the Minister of Finance.
                        By the Captains of those Vessels we hear that Count D’estaing has been made generallissimo of the Spanish
                            Forces, and is gone to sea with a Combin’d Squadron of Sixteen ships—perhaps is he gone to the West indias where if you
                            approuve of it I may write to him—perhaps St Augustine will be the object of his enterprises—God grant we might combine
                            some thing.
                        Mr Laurens has been confin’d into the Tower under suspicion of High treason, and
                            Congress seem determin’d to retaliate.
                        They have after many debates decided that an envoy be sent to France and not a Secretary—that envoy is to
                            give an account of our situation, ask succours, and return immediately—he will be nam’d the day after to morrow—Laurens
                            who refuses, Mr Henry who knows nothing of our affairs, and Hamilton are spoken of—I think they will choose this last—who
                            ever goes must go soon—when it is decided I will write to you as the expresses of Congress don’t ride very speedily.
                        I have found here Lt Clel Nevill my old aid de Camp—he came with Gal Woodford, to Newyork—it is said that Gal
                            Lincoln’s aids have been exchang’d and that it is generally the case with aids de camp to Gal officers actually in our
                            service—I warmly desire to have him—I am told Cornwallis has no powers to treat those matters—Can you, my dear General,
                            think of some method to get him out which it is proper for me to take?
                        I am more than ever puzzled, my dear General, to know what to do—this change of Minister may send us some
                            intelligences—every body advises against my going to the South ward—there is alwaïs a possibility of an expedition where
                            you will want me—I see that the people in whom you confide the most are in a great part for the present far from you—I
                            also candidly confess that private affection for you makes me hate the idea of leaving the man I love the most in the
                            world to seek for uncertainties at a period when he may want me—on the other hand the Southern Members want me to go—there
                            is a possibililty of being useful, and the love of glory spurs me on—I waït for your answer and your opinion to my 1st
                            letter—in two or three days I shall write to you. Adieu my dear General Most affly and resply yours 
                        
                            Lafayette
                        
                        
                            My best respects wait on Mrs Washington and my compliments on the family—this new change of the
                                Minister and the hope arising from it add to determine Count de Damas and Viscount de Noaïlles to return soon to
                                Newport—I request, my dear General, you will please to order that the bearer have means to proceed on as he carries to
                                Count de Charlus the intelligence.
                            A letter dated Cadix September 25th mentions that Count d’estaing commands the combin’d fleet and is gone
                                to sea—in this case his going with 16 ships could not be true—I will endeavor to ascertain the matter.
                            Mr Carmichall writes that Spain has lent hundred and thirty thousand dollars—it is not a great deal—the
                                disposition of that court are very satisfactory—Portugal does every thing we want—letters are just arriv’d from St
                                Domingo but not deciphered.
                        
                        
                            L.f.
                        
                    